 



Exhibit 10.2
Final Version
W. R. BERKLEY CORPORATION
DEFERRED COMPENSATION PLAN FOR DIRECTORS
AS AMENDED AND RESTATED DECEMBER 3, 2007
Section 1. Effective Date; Purpose
The effective date of this Plan is May 3, 2005 (the “Effective Date”). This Plan
was created as a spin-off from the W. R. Berkley Corporation Deferred
Compensation Plan for Directors, as adopted March 7, 1996 (the “Original
Deferral Plan”) to allow members of the Board of Directors (the “Board”) of W.
R. Berkley Corporation (the “Company”) to defer their compensation for the
calendar years 2005 and beyond, and was amended and restated December 3, 2007
(the “Restatement Date”). Accordingly, as of the Effective Date, deferral
elections made under the Original Deferral Plan and deferral accounts
established under the Original Deferral Plan with respect to 2005 director
compensation (“2005 Compensation”) have been transferred to this Plan and shall
be governed under the terms of this Plan. The terms of the Plan effective as of
the Restatement Date shall govern all deferrals made hereunder with respect to
calendar years 2005 and thereafter, including deferrals under the Original
Deferral Plan as provided herein.
Section 2. Eligibility
Any member of the Board, including any person otherwise participating in the W.
R. Berkley Corporation Deferred Compensation Plan for Officers, is eligible to
participate in the Plan.
Section 3. Deferral Election
Prior to the beginning of each calendar year, each member of the Board may elect
to defer receipt of all or a portion of the retainer and/or meeting fees
otherwise payable to such person for that year on account of serving on the
Board.
Notwithstanding the foregoing, for the calendar year in which a person first
becomes a member of the Board, such person may elect, not later than thirty days
after the date such person first becomes a member of the Board to defer the
receipt of all or a portion of the retainer and/or meeting fees otherwise
payable to such person for serving on the Board subsequent to the date of making
such election through December 31st of such year.
Members of the Board who choose to defer amounts pursuant to this Section 3 will
be “Participants” including any such member who elected to defer his or her 2005
Compensation pursuant to the Original Deferral Plan. All amounts deferred
hereunder, as increased or decreased as a result of the deemed investment of
such amounts pursuant to Section 6 herein, will be classified as “Deferred
Compensation.”
Section 4. Type of Plan
The Plan is a non-qualified voluntary deferred compensation plan. The Plan is
not intended to be subject to the provisions of the Employee Retirement Income
Security Act of 1974 (“ERISA”). To the extent the Plan is determined to be so
subject, it is intended, to the extent that any

 



--------------------------------------------------------------------------------



 



Participant is otherwise an employee of the Company or of any subsidiary to
constitute a “plan which is unfunded and is maintained by the employer primarily
for the purpose of providing deferred compensation for a select group of
management or highly compensated employees,” as such phrase is used in ERISA,
and the terms of the Plan shall be interpreted consistent with such intent.
Section 5. No Funding; Participant’s Rights Unsecured
The Company will not fund the amount of any Participant’s Deferred Compensation.
The amount of each Participant’s Deferred Compensation will be separately
accounted for in the bookkeeping records of the Company by setting up for each
Participant a Deferred Compensation account (“Deferred Compensation Account”).
The amount of Deferred Compensation is secured only by the Company’s promise to
pay it from the assets of the Company and Participants will have the status of
general unsecured creditors of the Company with respect to their Deferred
Compensation. The Company will not be required to establish any special or
separate fund or to make any segregation of assets to assure the payment of any
amounts under the Plan.
Section 6. Deemed Investment of Deferred Compensation
Within thirty calendar days following the Effective Date, Participants may elect
to have all or a portion of their Deferred Compensation for 2005 deemed invested
in the common stock of the Company, $0.20 par value per share (the “Stock”) (the
“Stock Investment”). Thereafter, at the time an initial election to defer
director compensation for any calendar year hereunder is made, a Participant may
elect to have his or her Deferred Compensation (i) credited with a reasonable
rate of interest (the “Interest Investment”) or (ii) deemed invested in the
Stock. Deferred Compensation shall be credited with a reasonable rate of
interest (compounded quarterly) or deemed invested in Stock at the fair market
value of the Stock, as elected by the Participant, commencing on the first day
of the month following the date of the initial deferral date until the
distribution date. If no investment election is made by a Participant, such
Participant’s Deferred Compensation shall automatically be deemed invested in
the Interest Investment. The interest rate which shall apply under the Interest
Investment with respect to each year shall be such rate of interest which is in
effect for such year under Section 6 of the W. R. Berkley Corporation Deferred
Compensation Plan for Officers, as amended and restated December 3, 2007. On
each date that dividends are paid (each a “Dividend Payment Date”) on shares of
Stock with respect to which the record date (the “Record Date”) occurs during
the deferral period, the Company will credit to an account for the Participant
an amount equal to the dividend paid on a share of the Stock multiplied by the
number of shares of Stock into which such Participant’s Deferred Compensation is
deemed invested as of such Record Date. These dividend equivalent amounts shall
be deemed invested in the Interest Investment until payment of the Deferred
Compensation to the Participant as provided in Section 6 herein. Any remaining
dividend equivalent amounts subsequently credited to the account of a
Participant with respect to a Record Date that occurs during the deferral period
but for which the Dividend Payment Date occurs following the deferral period,
shall be paid to the Participant on the next March 31, June 30, September 30 or
December 31, whichever is closer, immediately following such Dividend Payment
Date.

 



--------------------------------------------------------------------------------



 



Section 7. Deferral Period
Each Participant may elect to defer the receipt of his/her Deferred Compensation
until a specified date or dates in the future, but not later than such person’s
“separation from service” with the Company (as such term is defined in Treasury
Regulation § 1.409A-1(h), and hereinafter referred to as a “Separation from
Service”). A separate such election will be made with respect to that portion of
his/her Deferred Compensation attributable to retainer and/or meeting fees
otherwise deferred with respect to each separate year. The actual payment of the
Deferred Compensation will be made or will commence on the earlier of (i) the
specified date and (ii) the date (the “Final Distribution Date”) of such
Participant’s Separation from Service (or if such Participant is a “specified
employee,” as such term is defined in Treasury Regulation § 1.409A-1(i), the
six-month anniversary of such Separation from Service), or as soon as reasonably
practicable following such specified date or Final Distribution Date. In no
event shall any such payment of Deferred Compensation begin later than the later
of (i) the last day of the year in which the specified date or Final
Distribution Date, as applicable, occurs and (ii) the 15th day of the third
calendar month following the specified date or Final Distribution Date, as
applicable. In any event, the Participant shall not be permitted, directly or
indirectly, to designate the taxable year of the payment.
Section 8. Form of Payment
A Participant may elect to receive his/her Deferred Compensation in either a
lump sum payment or in annual installment payments (not to exceed five), on the
date or dates specified by the Participant at the time the election to defer is
made. Installment payments shall begin on the date elected by the Participant
and thereafter shall be made in annual installments on the anniversaries of the
initial distribution date. Payments of Deferred Compensation made on account of
a Separation from Service shall be made in a lump sum. Deferred Compensation
deemed invested in the Interest Investment at the time of payment shall be paid
in cash and Deferred Compensation deemed invested in the Stock Investment at the
time of payment shall be paid in (i) cash, (ii) whole shares of Stock rounded
down to the nearest whole share with the remainder paid in cash or (iii) any
combination of cash and Stock, in each case as determined by the Company.
Section 9. Death Prior to Receipt
Notwithstanding anything herein to the contrary, in the event that a Participant
dies prior to receipt of any or all of the amounts payable to him/her pursuant
to this Plan, any amounts that are then credited as Deferred Compensation will
be paid to his/her designated beneficiary in a lump sum upon the Company’s
notification of the Participant’s death. Such payment shall be made no later
than the later of (i) the last day of the year in which death occurred and
(ii) the 15th day of the third calendar month following the date of such death.
In the event the Company is not notified of the Participant’s death at least
twenty (20) days prior to the later of such dates, the Participant’s Deferred
Compensation hereunder shall continue to be paid in accordance with Sections 7
and 8 hereof. The Participant (or his/her designated beneficiary or estate)
shall not be permitted, directly or indirectly, to designate the taxable year of
the payment.

 



--------------------------------------------------------------------------------



 



At the time the election to defer is made, a Participant may designate a
beneficiary under this Plan. The Participant may change the beneficiary by
writing to the General Counsel of the Company. If a beneficiary is not named,
the value of the Participant’s Deferred Compensation Account will be paid to
his/her estate.
Section 10. Effect of Election
An election to defer director compensation hereunder for any year will be
irrevocable once the year to which it applies has commenced, and, except as
provided in Section 9 above or in Section 11 below, the amounts deferred
hereunder shall not be paid earlier than the distribution date or dates elected
by the Participant, or upon the Final Distribution Date, if earlier.
Section 11. Accelerated Payment upon Unforeseeable Emergency
Notwithstanding anything herein to the contrary, a Participant may petition the
Compensation and Stock Option Committee of the Board (the “Compensation
Committee”) for a distribution with respect to his or her Deferred Compensation
on account of an “unforeseeable emergency” (an “Unforeseeable Emergency”), as
defined in Treasury Regulation § 1.409A-3(i)(3); provided that such a
distribution shall be allowed only to the extent it complies with the
distribution requirements set forth therein. Upon such petition by a Participant
and the approval of such application by the Compensation Committee, the Company
shall distribute to the Participant as soon as practicable following such
approval only the amount of Deferred Compensation necessary to satisfy such
Unforeseeable Emergency; provided, however, that in no event may such amount
exceed the balance of all of the Deferred Compensation Accounts identified to
such Participant; and further provided, however, that no Participant requesting
a distribution for an Unforeseeable Emergency shall have any involvement in
making the determination to approve such distribution on the part of the
Compensation Committee. Distributions made on account of an Unforeseeable
Emergency shall reduce the amounts credited to a Participant’s Deferred
Compensation Account.
Section 12. Redeferral Election
Upon application by a Participant, the Company may, in its sole discretion,
allow for a redeferral election whereby all or a portion of the Deferred
Compensation may be further deferred for no less than an additional five
(5) years from the distribution date in effect for such Deferred Compensation
immediately prior to such redeferral election, but no later than the Final
Distribution Date, upon such terms and conditions that the Company deems
appropriate to ensure that the amounts subject to redeferral are not taxable to
the Participant until the time of actual distribution; provided, however, that
(i) an election to redefer all or a portion of such Deferred Compensation must
be made at least twelve months prior to the distribution date for such Deferred
Compensation in effect immediately prior to the redeferral election, and
(ii) such an election shall not take effect until the twelve-month anniversary
of the date on which it is made.
Section 13. Statement of Account
Statements will be sent to each Participant by February 15th each year as to the
value of his/her Deferred Compensation Account as of the end of the preceding
December.

 



--------------------------------------------------------------------------------



 



Section 14. Assignability
No right to receive payments hereunder will be transferable or assignable by a
Participant, except by will or by the laws of descent and distribution.
Section 15. Administration
This Plan will be administered on a day-to-day basis on behalf of the
Compensation Committee by the General Counsel of the Company, who will have the
authority to adopt rules and regulations for carrying out the Plan. The
Compensation Committee will have the authority to interpret, construe and
implement the provisions of the Plan and to prescribe the form of the request
for deferral of compensation under the Plan. Notwithstanding the foregoing, in
the case of any Participant who is also a member of the Compensation Committee,
such person shall not participate in any action by the Compensation Committee
which affects only such individual Participant’s rights under the Plan.
Section 16. Amendment/Termination
This Plan may at any time or from time to time be amended, modified or
terminated by the Board; provided, however, that any termination of the Plan
must comply with the requirements of Treasury Regulation § 1.409A-3(j)(4)(ix).
No amendment, modification or termination will, without the consent of the
Participant, adversely affect any amounts credited to such Participant’s
Deferred Compensation Account; unless the Board determines, in its sole
discretion, that such amendment, modification or termination is appropriate or
necessary to cause this Plan to comply with Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), and the Treasury Regulations thereunder
(including the distribution requirements thereunder), or any Deferred
Compensation to be exempt from the tax penalty under Section 409A(a)(1)(B) of
the Code.
Section 17. Tax Treatment
Deferred Compensation is taxed as ordinary income when payment is actually
received. Distributions received from the Plan are not eligible for favorable
tax treatment or rollovers as permitted under qualified plans.
Section 18. Other Benefits
The compensation and basis for other Company provided benefits in the case of
any member of the Board who is also an employee of the Company or of any
affiliate may be affected if a Participant elects to defer a portion of his/her
retainer and/or meeting fees.

 



--------------------------------------------------------------------------------



 



W. R. BERKLEY CORPORATION
DEFERRED COMPENSATION PLAN FOR DIRECTORS
ELECTION FORM
In accordance with and subject to the W. R. Berkley Corporation Deferred
Compensation Plan for Directors (the “Plan”), I hereby request to defer the
receipt of my annual retainer and/or meeting fees for the year ending
December 31, ___, as follows:

          Amount to be Deferred:
 
        I.   Annual Retainer:
 
       
 
  (a)   ALL (100%), OR
 
       
 
  (b)   $___(multiples of $1,000)
 
       
 
        II.   Meeting Fees:
 
       
 
  (a)   ALL (100%), OR
 
       
 
  (b)   $___(multiples of $1,000)
 
       
 
        Deemed Investment
 
        I.   Stock Investment
 
       
 
  (a)   ALL (100%), OR
 
       
 
  (b)   $___(multiples of $1,000)
 
       
 
        II.   Interest Investment
 
       
 
  (a)   ALL (100%), OR
 
       
 
  (b)   $___(multiples of $1,000)
 
       
 
        Period of Deferral:
 
       
 
  (a)   Indicate Date on which payments should be made or commence (not later
than the date of my Separation from Service with
 
      W. R. Berkley Corporation (as such term is used in Section 409A of the
Code)                      (Date), OR
 
       
 
  (b)   Until the date of my Separation from Service with W. R. Berkley
Corporation
 
        Form of Distribution:

         
 
  Lump sum, OR    
 
       
 
  Annual installments                                     (not to exceed 5 —
annual installments will be distributed on the anniversaries of the initial

 
      distribution date selected above)

 



--------------------------------------------------------------------------------



 



A Participant should contact his/her tax advisor prior to making an election to
defer his/her annual retainer and/or meeting fees. I have received a copy of the
Plan. I understand that, in the event of my death prior to receipt of all
amounts payable to me pursuant to the Plan, the amount credited to my Deferred
Compensation Account will be paid to my designated beneficiary in the form of a
lump sum.

             
Beneficiary Name
      Participant Name    
 
             
Address
      Address    
 
             
Beneficiary
      Participant    
Social Security No.
      Social Security No.    
 
           
 
           
 
      Date              
Signature of Participant
           
 
           

 